          Case 5:20-cv-00449-C Document 28 Filed 12/11/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

ROY LEE WHITE, JR.,                          )
                                             )
                      Petitioner,            )
                                             )
vs.                                          )          No. CIV-20-449-C
                                             )
SCOTT CROW, Director,                        )
                                             )
                      Respondent.            )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       This action for habeas corpus relief brought by a prisoner, proceeding pro se, was

referred to United States Magistrate Judge Shon T. Erwin, consistent with the provisions

of 28 U.S.C. § 636(b)(1)(B). Judge Erwin entered a Report and Recommendation on

October 15, 2020, to which Petitioner has timely objected. The Court therefore considers

the matter de novo.

       The facts and law are accurately set out in Judge Erwin’s Report and

Recommendation and there is no purpose to be served in repeating them yet again. In his

Objection, Petitioner argues at length his version of the facts and argues he is entitled to

relief. To overcome the deference given to the Oklahoma Court of Criminal Appeals, as

required by the AEDPA, he simply concludes it was wrong. Likewise wrong were the

police, the prosecutor, the jury, and Judge Erwin in his Report Recommendation.

Petitioner’s bald allegations do not make it so. To the contrary, the findings of fact and

law set out in the Report and Recommendation are accurate and fair and denial of the relief

requested is the only appropriate outcome.
          Case 5:20-cv-00449-C Document 28 Filed 12/11/20 Page 2 of 2




       Accordingly, the Court adopts, in its entirety, the Report and Recommendation of

the Magistrate Judge, and for the reasons announced therein, denies this petition for habeas

corpus relief. A judgment will enter accordingly.

       IT IS SO ORDERED this 11th day of December, 2020.




                                             2
